Judgment reversed on the law and the facts and a new trial granted, costs to abide the event. The admission of the police blotter (Defendant’s Exhibit B) in its entirety was *612prejudicial error (Johnson v. Lutz, 253 N. Y. 124); even assuming, without deciding, .that a part of that exhibit was admissible on the theory of a prior inconsistent declaration, the rest of the entries were not admissible. It was likewise error to refuse plaintiff’s request to charge at folio 289. (Code of Ordinances, chap. 24, art. 2, § 11, subd. 9; Police Traffic Regulations, art. 2, § 15; Martin v. Herzog, 228 N. Y. 164, 168.) Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ., concur.